Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 11/02/2020. In virtue of this communication, claims 1 – 14 are currently pending in the instant application.
Claim Objections
2.	Claims 1 and 2 are objected to because of the following informalities: there are two number 206a, 206b, and 116 in these claims. They should be deleted. Appropriate correction is required.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zong et al. (hereinafter “Zong”) (Pub # US 2019/0297148 A1) in view of Faccin et al. (hereinafter “Faccin”) (Pub # US 2020/0267554 A1).
Regarding claims 1 and 8, Zong discloses a method for handling a network slice specific authentication and authorization (NSSAA) process in a wireless network system (see Fig. 1), the method comprising: 

detecting, by the source AMF device, that an inter-AMF handover procedure is triggered from the source AMF device to a target AMF device (i.e., AMF in 5G network, see [0048]) during the NSSAA process (see abstract, [0020], [0052] for packet data network (PDN) connection (i.e., in 4G) is transferred to a network slice in a fifth generation (5G) network during inter-system mobility of a terminal, thus inter handover, see Fig. 3, [0087] - [0090] for the corresponding network slice information S-NSSAI used for transferring, to 5G network in the registration request and the PDN connection that the terminal needs to transfer, and see [0096] - [0098] for determining allowed NSSAI and a target AMF corresponding to the allowed NSSAI based on the corresponding network slice information used for transferring to 5G network); 
storing, by the source AMF device, an NSSAI status (see [0090] - [0092] for the AMF stores the network slice subscription data of the terminal, which includes S-NSSAI corresponding to a subscribed network slice); and 
transferring, by the source AMF device, the status of the at least one S- NSSAI to the target AMF device upon detecting a completion or abortion of the NSSAA process (see [0024], [0053], [0076], [0096] - [0098], [0100] for transferring to target AMF the 
Zong does not disclose specifically that an NSSAA status of the NSSAA process of the at least one S-NSSAI as pending.
In an analogous art, Faccin discloses an NSSAA status of the NSSAA process of the at least one S-NSSAI as pending (see Faccin, [0022], [0050] for the AMF configured to identify pending NSSAI which are the network slices that were authorized by the service provider, but which failed authorization/ verification by the external provider, see [0047], [0128], [0171] – [0173], [0180], [0185] for the requested NSSAI includes a S-NSSAI that maps to a S-NSSAI of the HPLMN which in the subscription information has indication that it is subject to network Slice-Specific Secondary Authentication).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Zong, and have an NSSAA status of the NSSAA process of the at least one S-NSSAI as pending such that requires the new AMF (i.e., in 5G network) triggers the network slice-specific secondary authentication and authorization thereby ensures that access and use of the requested network slice is permitted by the external service provider, as discussed by Faccin (see Faccin, [0045]). 
Regarding claims 2 and 9, Zong in view of Faccin disclose receiving, by the target AMF device, the NSSAA status of the NSSAA process of the at least one S-NSSAI (116) marked as pending; and initiating, by the target AMF device, the NSSAA process for the at least one S-NSSAI (see Faccin, [0047], [0050], [0128], [0130], [0145], [0180], [0190] for the new AMF triggers the authentication and authorization 
Regarding claims 3 and 10, Zong in view of Faccin disclose detecting, by the source AMF device, the NSSAA process is completed or aborted; and marking, by the source AMF device, the at least one S-NSSAI as a part of one of an allowed NSSAI list or a rejected S-NSSAI list (see Zong, [0017], [0053], [0093], [0096] - [0098]).
Regarding claims 4 and 11, Zong in view of Faccin disclose wherein the target AMF device supports the NSSAA process (see Faccin, [0128], [0130], [0145], [0180], [0190] for the new AMF triggers the authentication and authorization process).The motivation would provide ensure that access and use of the requested network slice is permitted by the external service provider, as discussed by Faccin (see Faccin, [0045]). 
Regarding claims 5 and 12, Zong in view of Faccin disclose updating, by the target AMF device, the NSSAA status of the NSSAA process of the at least one S- NSSAI from pending to complete upon completion of the initiated NSSAA process (see Faccin, [0047] for the newly allowed network slices (which are authorized by the mobile network operator based on subscription information and AMF local policies, and for which the SSSA procedure was successful).The motivation would provide ensure that access and use of the requested network slice is permitted by the external service provider, as discussed by Faccin (see Faccin, [0045]). 
Regarding claims 6 and 13, Zong in view of Faccin disclose updating, by the target AMF device, a status of the at least one S-NSSAI from requested S-NSSAI to allowed S-NSSAI upon successful completion of the NSSAA process of the at least one 
Regarding claims 7 and 14, Zong in view of Faccin disclose wherein the ongoing NSSAA process corresponds to non-assignment of a protocol data unit (PDU) session (i.e., a PDU session in a 5G network) to a user equipment (UE) for the at least one S-NSSAI (see Zong, [0053], [0076], [0089], [0095] – [0098], [0105]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645